DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/8/19 and 8/26/19 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite the limitation "the queue" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 26-28 recites the limitation "the wireless access point selected" in lines 3, 1, 2 and 1 respectively. There were no previous mention of wireless access .  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: The word “its” is unclear what exactly “its” is representing.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  claim 16 further describes the removal process of claim 15 so claim 16 should depends on claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3. 5-9. 11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sagfors et al. (US 2008/0089287 A1).
Consider claim 1, Sagfors teaches a system for controlling communication of wireless access points with a client device (abstract), the system comprising: 
a plurality of wireless access points configured to communicate with the client device (Fig. 3A and paragraph 41-43, AP1-AP4 are in the same broadcast group communicating to MS 40) and to determine communication channel properties of the wireless communication channels between each of the wireless access points and the client device based on communication with the client device over the wireless channels, each wireless access point including a queue of data to send to the client device (paragraph 45 and 58, channel conditions e.g. cell load, radio connections, etc are determined for the access point); and 
a controller in communication with the wireless access points, the controller configured to select, from among the plurality of wireless access points based on the communication channel properties, a wireless access point to send data to the client device (paragraph 45 and 58, handover controller 36 controls the handover of MS 40 from AP2 to AP3 based on cell load, radio connection, etc.); 
the controller further configured to, when switching from a first wireless access point to a second wireless access point, cause the second wireless access point to be provided with information regarding a position in its queue at which to start sending data to the client device (paragraph 61, a selection message specifying sequence number of the packet to be transmitted).



Consider claims 3 and 11, Sagfors also teaches wherein each wireless access point is configured to measure communication channel properties for communications between the wireless access point and the client device and transmit the communication channel properties to the controller (paragraph 58 and 66, measurements are sent to the network).

Consider claims 5 and 13, Sagfors also teaches wherein the controller is configured to receive the communication channel properties by the wireless access points and determine signal- to-noise ratios for corresponding wireless communication channels based on the communication channel properties, and wherein the controller is configured to select a wireless access point with the greatest signal-to-noise ratio (paragraph 58 and 66).

Consider claims 6 and 14, Sagfors also teaches wherein the controller is configured to provide to wireless access points in a vicinity of the client device a downlink packet destined for the client device (Fig. 11, APA and APB receiving pockets 1-3).



Consider claims 8 and 16, Sagfors also teaches wherein the controller is configured to remove, from a 802.11 link-layer queue and associated block acknowledgement scoreboard data structure of each wireless access point not selected to send data to the client device, data that has been sent to the client device by the wireless access point selected to send data to the client device, and the associated block acknowledgement scoreboard state (paragraph 60, the data is completely discarded in any part of the buffer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagfors et al. (US 2008/0089287 A1) in view of Yiu et al. (US 2019/0327651 A1).

Yiu further teaches wherein the communication channel properties include Channel State Information (paragraph 98-99, CSF is used for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagfors to include the teachings above for the purposes of effectively handover using reliable information.

Consider claims 4 and 12, Yiu further teaches wherein communication between the wireless access points and the client device are sent via Transmission Control Protocol, and wherein the communication channel properties are sent from the wireless access points to the controller via User Datagram Protocol (paragraph 36, TLP and UDP are communication protocols and can provide data communication within a communication network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagfors to include the teachings above for the purposes of conducting data communication using reliable protocols.

Allowable Subject Matter
Claims 17-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258.  The examiner can normally be reached on 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        2/26/21